In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Belen, J.), dated February 9, 1998, which denied their motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
We reject the defendants’ contention that the plaintiff’s action, which is based on General Municipal Law § 205-a, is barred by the doctrine of res judicata (see, Hoey v Kuchler, 249 AD2d 365; Zanghi v Greyhound Lines, 234 AD2d 930).
The defendants’ remaining contentions are without merit. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.